Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Frederick L. Brown, Appellant                          Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 47,806-
No. 06-19-00082-CR         v.                          A). Memorandum Opinion on Remand
                                                       delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.
                                                       RENDERED SEPTEMBER 2, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk